DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Paschall on 4 February 2021.
The application has been amended as follows: 
IN THE CLAIMS:
11. (Currently Amended) A process for converting petroleum processing units into a renewable fuel processing plant, the process comprising:
providing a first reactor having an original configuration for treating a petroleum feedstock;
reconfiguring the first reactor to provide a reconfigured first reactor for treating a renewable feedstock and providing a treated effluent;
providing a guard bed zone for the reconfigured first reactor, the guard bed zone configured to remove metals, phosphorus, or both from the renewable feedstock;

reconfiguring the second reactor to provide a reconfigured second reactor for converting the treated effluent and to provide a converted effluent,
wherein the original configuration of the first reactor was as a hydrocracking unit and the second reactor was as a reforming unit or an isomerization unit[[.]] and after reconfiguring the first reactor is operated at a pressure of between about 3,447 and about 17,240 kPag and the second reactor is operated at a pressure between about 2,758 and about 17,240 kPag.

15. (Cancelled)

Response to Arguments
Applicant’s arguments, see remarks, filed 26 January 2021, with respect to the rejection of claims 1, 11, and 20 have been fully considered and are persuasive.  The rejection of claims 1-11 and 13-20 has been withdrawn.

Allowable Subject Matter
Claims 1-11, 13-14, and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  Examiner’s most relevant found prior art does not teach or obviate the limitations of independent claims 1, 11, or 20.
As to claim 1, the prior art has teachings of reconfiguring petroleum/fossil fuel units into renewable fuel processing units (See RISPOLI (US9845432), PRICE (US20130289324), FREEL (US9109177), and HANKS (US8686203)), yet none of the references taught or obviated the combination of the first reactor, second reactor, stripping zone, hot separator, scrubbing zone, along with the method steps required by claim 1.
As to claim 11, the prior art has teachings of reconfiguring petroleum/fossil fuel units into renewable fuel processing units (See RISPOLI (US9845432), PRICE (US20130289324), FREEL (US9109177), and HANKS (US8686203)) and starting from a hydrocracking unit (See FREEL (US9109177) and HANKS (US8686203), but the references alone or in combination do not teach the reconfiguration where the first reactor is a hydrocracking unit and the second is an isomerization or reforming unit alongside the specific system parameters required by claim 11.
As to claim 20, the prior art has teachings of reconfiguring petroleum/fossil fuel units into renewable fuel processing units (See RISPOLI (US9845432), PRICE (US20130289324), FREEL (US9109177), and HANKS (US8686203)), yet none of the references taught or obviated the combination of the first reactor, second reactor, stripping zone, scrubbing zone, along with the system parameters and method steps required by claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854.  The examiner can normally be reached on MONDAY-FRIDAY from 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        10 February 2021